         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
JENNIFER KATZ, Personal                       )
Representative of the Estate of Donald        )
Cohen,                                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Civil No. 16-11078-LTS
                                              )
GOLDEN GATE NATIONAL SENIOR                   )
CARE, LLC and GGNSC CHESTNUT                  )
HILL, LLC,                                    )
                                              )
       Defendants.                            )
                                              )

                    ORDER ON MOTION TO STRIKE (DOC. NO. 61) AND
                    MOTION FOR SUMMARY JUDGMENT (DOC. NO. 63)

                                           July 8, 2019

SOROKIN, J.

       Plaintiff Jennifer Katz is suing Golden Gate National Senior Care, LLC (“Golden Gate”)

and GGNSC Chestnut Hill, LLC for the wrongful death of her father while he was a resident at

Golden Living, a nursing home owned and operated by the defendants. 1 Ms. Katz claims that

Golden Gate and Golden Living were negligent in caring for her father, and that as a result, he

suffered a fall and thereafter died in the hospital. The defendants collectively moved to strike the

report of Ms. Katz’s expert and for summary judgment. Ms. Katz opposed both motions.




1
  The parties refer to the nursing home where Mr. Cohen lived interchangeably as “GGNSC
Chestnut Hill,” “Golden Living – Heathwood,” and “Golden Living.” While the record suggests
there are a number of facilities which bear the name “Golden Living” throughout the country,
there is only one at issue in this case. For ease of reference, therefore, the Court refers to the
nursing home where Mr. Cohen lived as “Golden Living.”
         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 2 of 14




I.     FACTS 2

       Donald Cohen was admitted to Golden Living, a nursing home, on August 5, 2011. Doc.

No. 72 at 16. At that time, Mr. Cohen was seventy-nine years old and required twenty-four hour

nursing care, supervision, and assistance with his daily living. Id. Mr. Cohen had multiple

diagnoses relevant to his mental and physical wellbeing, including senile dementia. Id. at 17.

Additionally, for over a year before he was admitted, he had been experiencing increasingly

frequent falls. Id. at 16. When admitted to Golden Living, Mr. Cohen was “considered a high

fall risk and exhibited wandering behavior throughout his stay at the Defendants’ facility.” Id.

       Almost immediately after being admitted to Golden Living, Mr. Cohen began to

experience falls. Id. Initially, the staff at Golden Living developed fall precautions relating to

Mr. Cohen’s wheelchair—such as assessing its size, locking mechanisms, and anti-tipping

mechanisms—and referred him to physical therapy. Id. However, Mr. Cohen continued to fall

while at Golden Living. Id. The staff did not make major changes to his fall prevention plan,

other than adding a self-releasing seatbelt alarm to Mr. Cohen’s wheelchair on April 1, 2012. Id.

Mr. Cohen could unfasten the seatbelt and turn off the alarm, and indeed, he routinely did so. Id.

The staff at Golden Living were aware that Mr. Cohen almost immediately began to disregard

the seatbelt alarm and continued to suffer falls. Id. No additional “serious interventions” were

made to prevent him from falling, even though additional interventions were listed as available

in his nursing chart. Id. Additionally, during the period of time between March 2012 and March




2
 In accordance with the summary judgment standard, the facts are those over which there is no
genuine dispute, and all reasonable inferences are drawn in the plaintiff’s favor. The parties did
not submit a combined statement of material facts; accordingly, the majority of the facts are
drawn from the plaintiff’s opposition to summary judgment, Doc. No. 72.
                                                 2
         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 3 of 14




2013, “thirty residents suffered forty eight documented falls, resulting in six fractures and an

additional subdural hematoma.” Id. at 18.

       On March 12, 2013, Mr. Cohen was sitting in his wheelchair at approximately 11:30

a.m., and “fell to the ground after trying to self ambulate,” according to nurses’ notes. Id. There

were no nurses or other Golden Living staff present at the time of Mr. Cohen’s fall, so it was

unwitnessed. Id. Immediately after the fall, “Mr. Cohen was indicated as not being able to

articulate his pain situation, and as having a large bump on his right temporal lobe that was very

tender to touch.” Id. An unidentified member of the Golden Living staff gave him ice for his

head and initiated an observation period. Id. According to Ms. Katz, at no point during the

observation period did Mr. Cohen receive an examination by a physician, a nurse practitioner, or

a registered nurse. 3 Id. When Ms. Katz arrived at Golden Living that evening, she observed that

Mr. Cohen had “extensive facial bruising” and insisted that he be taken to the hospital. Id. At

the hospital, Mr. Cohen was diagnosed with a subdural hematoma. Id. He did not recover and

died at the hospital six days later, on March 18, 2013. Id.

       Ms. Katz filed a six-count complaint in Middlesex Superior Court, which the defendants

timely removed to this Court. Doc. No. 1. The complaint alleges that each of the defendants

wrongfully caused Mr. Cohen’s death under Mass. Gen. Laws ch. 229, § 2. Counts I and IV

allege negligence against Golden Gate and Golden Living, respectively, Counts II and V allege

gross negligence, and Counts III and VI allege willful, wanton, and reckless conduct. Doc. No.

1-1.




3
  The facts submitted by Ms. Katz suggest that Mr. Cohen did receive some attention after his
fall, at least in the form of receiving ice and having his injury documented in nursing notes.
Beyond this, it is not clear who attended to Mr. Cohen or in what way. The basis for these
statements by Ms. Katz is also not clear within the summary judgment record.
                                                 3
         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 4 of 14




       During discovery, Ms. Katz disclosed her expert, Lance Youles, who she plans to call to

testify to the standards applicable to administration of a nursing home and the standard of care

exercised by nursing home administrators. Docs. No. 67-2, 67-3. The defendants collectively

moved to strike Mr. Youles’s expert report on the theories that Mr. Youles is not qualified to

opine on the nursing standard of care or on the causes of Mr. Cohen’s death. Doc. No. 62. Ms.

Katz opposed on the grounds that Mr. Youles would only offer opinions on administrative,

regulatory, and institutional standards of nursing homes and nursing home operations, which she

asserts he is qualified to do. Doc. No. 67.

       The defendants also moved for summary judgment on the theories that there is no

vicarious liability by which to hold Golden Gate liable and that Ms. Katz has no expert to testify

to the nursing standard of care or to causation. Doc. No. 64. Ms. Katz opposed on both grounds.

Doc. No. 72.

       The Court heard argument on each of these motions on June 19, 2019.

II.    LEGAL STANDARD

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A genuine dispute “is one on which the evidence would enable a reasonable

jury to find the fact in favor of either party.” Perez v. Lorraine Enters., Inc., 769 F.3d 23, 29 (1st

Cir. 2014). “A ‘material’ fact is one that is relevant in the sense that it has the capacity to change

the outcome of the jury’s determination.” Id. (citation omitted). The Court is “obliged to view

the record in the light most favorable to the nonmoving party, and to draw all reasonable

inferences in the nonmoving party’s favor.” LeBlanc v. Great Am. Ins. Co., 6 F.3d 836, 841 (1st




                                                  4
             Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 5 of 14




Cir. 1993). However, the Court must ignore “conclusory allegations, improbable inferences, and

unsupported speculation.” Sullivan v. City of Springfield, 561 F.3d 7, 14 (1st Cir. 2009).

III.    DISCUSSION

        Because the relevance and admissibility of Mr. Youles’s testimony depends upon Ms.

Katz’s theory of liability, the Court first addresses the motion for summary judgment,

specifically, the elements of the asserted claims. The Court then turns to the question of whether

Mr. Youles may offer an expert opinion related to any or all of those claims. The Court

addresses these claims as against Golden Living before considering the question of vicarious

liability.

        A.       Negligence Claim Against Golden Living

        Count IV alleges that Golden Living was negligent in caring for Mr. Cohen, thereby

causing his death. Ms. Katz’s theories of liability, gleaned from both the papers submitted and

the oral arguments presented, are that Golden Living was negligent in 1) establishing a “fall

intervention plan,” 4 2) failing to evaluate and update that plan with additional precautions after

Mr. Cohen continued to fall, 3) not properly supervising him on March 12, 2013, and 4) failing

to provide him with medical evaluation and treatment for nine hours after his March 12, 2013

fall.

        As an initial matter, the Court addresses the defendants’ contention that Ms. Katz’s

claims are really claims for medical malpractice. Because Ms. Katz asserts a general negligence

claim, rather than a medical malpractice claim, the Court compares the elements of each type of



4
  Neither party has submitted a “fall intervention plan,” a “nursing care plan,” or any evidence
relating to what plans Mr. Cohen had, who created such plans, and who was responsible for
updating them. In oral argument, counsel for Ms. Katz argued that the nursing home
administrator creates those plans, and the nurses and doctors simply follow them; however, Ms.
Katz has submitted neither any evidence nor any laws to support this assertion.
                                                  5
         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 6 of 14




claim to her asserted theories of liability. In Massachusetts, “a medical malpractice plaintiff

must show (1) the existence of a doctor or nurse-patient relationship, (2) that the performance of

the doctor or nurse did not conform to good medical practice, and (3) that damage resulted

therefrom.” St. Germain v. Pfeifer, 637 N.E.2d 848, 851 (Mass. 1994). In contrast, a plaintiff

asserting a negligence claim under Massachusetts law must prove that “(1) the defendant owed

the plaintiff a duty of reasonable care; (2) the defendant breached this duty; (3) damage to the

plaintiff resulted; and (4) the breach of the duty caused this damage.” Brown v. United States,

557 F.3d 1, 3 (1st Cir. 2009) (citing Jupin v. Kask, 849 N.E.2d 829, 835 (Mass. 2006)).

       Ms. Katz bases her contention that this is not a medical malpractice claim on the theory

that it was really the Golden Living administrator who was ultimately responsible for the “fall

intervention plan” which Mr. Cohen was placed on and which Ms. Katz claims was not

reasonably updated over time. Additionally, she asserts that the administrator is responsible for

overseeing all operations of the nursing home, including ensuring that the medical and non-

medical staff alike are abiding by all relevant laws. Because the administrator is not a medical

professional, there is no “doctor or nurse-patient relationship” upon which to base a medical

malpractice claim, she argues.

       In support of their argument that Ms. Katz’s claims are in fact ones for medical

malpractice, the defendants point to certain regulations involving the provision of nursing care.

In Massachusetts, nurses are responsible for planning and implementing nursing interventions,

assessing the needs of a patient, and evaluating the effectiveness of the nursing plan developed.

See 244 Code Mass. Regs. § 3.00 et seq. Additionally, “[f]ormulation of the plan of nursing care

and evaluation of the patient’s/client’s response to the care provided” are nursing activities

which may not be delegated. Id. § 3.05(5)(c).



                                                 6
          Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 7 of 14




         In contrast, Ms. Katz’s expert, Mr. Youles, points to several regulations governing

nursing home administrators. Such regulations state that “[t]he administrator of the facility shall

be responsible to the licensee and shall operate the facility to ensure services required by

residents at each level of care are available on a regular basis and provided in an appropriate

environment in accordance with established policies.” 105 Code Mass. Regs. § 150.002(c).

However, these regulations also state that in facilities providing skilled nursing care (which

Golden Living appears from the parties’ papers to be), “the resident’s care plan shall include a

comprehensive, nursing care plan for each resident developed by the nursing staff in relation to

the resident’s total health needs.” Id. § 150.007(D). Such plan

         shall include diagnoses, significant conditions or impairments, medication,
         treatments, special orders, diet, safety measure, mental condition, bathing and
         grooming schedules, activities of daily living, the kind and amount of assistance
         needed, long-term and short-term goals, planned resident teaching programs,
         encouragement of resident’s interests and desirable activities. It shall indicate what
         nursing care is needed, how it can best be accomplished, and what methods and
         approaches are most successful. This information shall be readily available for use
         by all personnel involved in resident care.

Id. § 150.007(D)(1).

         Under Massachusetts law, each of the four theories of negligence identified by Ms. Katz

involves a nursing decision not subject to delegation to non-medical staff: 1) what the

appropriate “fall intervention plan” was, in accordance with the nursing standard of care;

2) whether such plan reasonably should have been updated after Mr. Cohen continued to fall;

3) whether Mr. Cohen should have been under observation at the time he fell on March 12, 2013,

and 4) whether Mr. Cohen should have been given a medical evaluation and treatment after his

fall on March 12, 2013. Accordingly, each of these theories presents a medical malpractice

claim.




                                                   7
         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 8 of 14




       There is no dispute that Mr. Cohen had a nurse-patient relationship with the nursing staff

at Golden Living. Rather, the dispute centers around the second and third elements of a medical

malpractice claim: whether the performance of the nurses conformed to good medical practice

and whether damage resulted therefrom. “Generally, a plaintiff in a medical malpractice action

may carry his or her burden of proof on the issues of negligence and causation only with the

assistance of expert testimony.” Mitchell v. United States, 141 F.3d 8, 13 (1st Cir. 1998). This

is because questions about the appropriate standard of care and causation will often lie outside

the realm of the average juror’s knowledge, and the expert testimony will assist the jury. See

Fed. R. Evid. 702 (“A witness who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion or otherwise if: (a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to understand the

evidence or to determine a fact in issue.”).

       In this case, three of Ms. Katz’s four theories require expert testimony to proceed. As to

the first theory, proving that Mr. Cohen’s “fall intervention plan” conformed to the nursing

standard of care would require expert testimony as to what the applicable standard of care is in

developing such plans and whether Mr. Cohen’s plan, when created upon admission, fell below

that standard. It is undisputed that Ms. Katz has not disclosed an expert with experience as a

nurse. The defendants move to strike the only expert she has disclosed, Mr. Youles, on the basis

that he cannot testify to the nursing standard of care. Assuming without deciding that a nursing

home administrator may, in some cases, be sufficiently experienced or otherwise qualified to

testify to the standard of care applicable to nurses in developing a fall intervention plan upon a

resident’s arrival, Mr. Youles has not offered such an opinion. Accordingly, summary judgment

is ALLOWED as this theory of negligence.



                                                  8
         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 9 of 14




        Similarly, the third theory (that Mr. Cohen should have been supervised at the time of his

fall) also cannot proceed to trial. The summary judgment evidence suggests that Mr. Cohen’s

fall intervention plan included a requirement that he or his seatbelt be checked at periodic

intervals. 5 See Docs. No. 62-3 at 9, 62-4 at 7. To the extent this theory of negligence asserts

that the nurses at Golden Living did not in fact follow this plan and perform the required periodic

checks, Ms. Katz has submitted no evidence on this matter, and thus summary judgment is

appropriate. 6

        To the extent this theory asserts instead that it was negligent to not have “1:1

supervision” or “[l]ine-of-sight supervision” of Mr. Cohen at all times, as suggested by Mr.

Youles, expert opinion is required to help the jury to understand why, given his particular

diagnoses, history, and risks in light of the then-existing provisions of the fall intervention plan,

as well as other reasonably available accommodations, not including constant supervision in Mr.

Cohen’s plan fell below the applicable standard of care. Mr. Youles has offered the bare opinion

that the level of supervision in Mr. Cohen’s care plan was negligent but has not presented any

evidence or opinion relating to the nursing standard of care applicable to such plans. 7 See id. In



5
  Given that the fall intervention plan was not submitted to the Court, it is unclear from the
summary judgment record how frequently the plan required the nurses to check Mr. Cohen. Mr.
Youles refers to both 15-minute checks and half-hour checks in his two expert reports.
6
  Experts may generally rely upon facts not otherwise before the Court in forming an opinion, as
is the case here, as long as the facts are of the type upon which experts in that particular field
would reasonably rely. Fed. R. Evid. 703. However, to prove the relevant facts—that the fall
intervention plan included periodic checks or that the staff failed to perform these checks—for
any purpose other than the reliance on them by the expert, for example as substantive evidence,
Ms. Katz would need to offer admissible evidence of these facts. That is, these facts are not
established for substantive purposes simply because they are included in an expert report and
relied upon by an expert.
7
  Again, the Court assumes without deciding that a nursing home administrator could, in some
cases, be qualified to testify to the nursing standard of care applicable to the development of fall
intervention plans. As Mr. Youles has not offered an opinion relating to such standard of care in
this case, the Court need not decide at this time whether he in fact would be qualified to do so.
                                                  9
        Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 10 of 14




fact, Ms. Katz states specifically that “Lance Youles will not be offering any testimony relating

to the nursing standard of care.” Doc. No. 72 at 13. The fall intervention plan requires nursing

judgment, as previously explained, and therefore Ms. Katz has not presented sufficient evidence

to survive summary judgment on the theory that the nursing staff were negligent for not

supervising Mr. Cohen at the time of his fall. Accordingly, summary judgment is ALLOWED as

to this theory of negligence.

       As to the fourth theory, that the nursing staff were negligent by not evaluating or treating

Mr. Cohen in the nine hours after his March 12, 2103 fall, expert testimony is not necessarily

required to determine that it was not “good medical practice” to withhold medical treatment for

nine hours from an elderly man who fell and hit his head, which is what the summary judgment

evidence indicates. These facts speak for themselves. However, expert testimony would

certainly be required to prove that the failure to provide medical evaluation or treatment during

that nine-hour window was causally related to Mr. Cohen’s death, which occurred six days later.

In other words, whether the nine-hour delay caused his death is a question which requires expert

testimony on medical causation, which Ms. Katz indisputably does not have. Accordingly,

summary judgment is also ALLOWED as to the fourth theory of negligence.

       However, Ms. Katz’s second theory of negligence presents different issues than the other

three theories. For purposes of summary judgment, the Court accepts as true that Mr. Cohen

routinely fell while at Golden Living and that after April 1, 2012, when the seatbelt alarm was

added to his “fall intervention plan,” no additional “serious interventions” were considered or

implemented, though multiple were listed as available and though he continued to experience

relatively frequent falls. An expert is not required for the jury to conclude that it was negligent

to do nothing in terms of Mr. Cohen’s fall plan for almost one year, though he regularly



                                                 10
        Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 11 of 14




continued to fall. Simply put, an ordinary lay juror well understands, without expert testimony,

whether leaving unchanged a fall prevention plan in the face of repeated falls by an elderly man

suffering senile dementia violates the standard of care. 8 Compare Lipman v. Lustig, 190 N.E.2d

675, 676 (Mass. 1963) (holding that no expert testimony was required on issue of negligence

where the defendant dropped a dental tool down the plaintiff’s throat because in such

circumstances, “the jury were competent from their own common knowledge and experience,

unaided by expert opinion testimony, to pass upon the question of the defendant’s negligence”),

with Hellenga v. Ferguson, 931 N.E.2d 515 (Mass. App. Ct. 2010) (“In this case, where the

defendant performed a complex surgical procedure on the plaintiff, the jurors would not be

competent to determine, based on their own knowledge and experience, whether the defendant

was negligent.”).

       Accordingly, summary judgment is DENIED on Count IV, insofar as Ms. Katz asserts a

theory of liability that the Golden Living staff was negligent by failing to evaluate and update

Mr. Cohen’s “fall intervention” or nursing plan with additional precautions after April 1, 2012.

       B.      Gross Negligence and Reckless Conduct Claims Against Golden Living

       Count V alleges that Golden Living was grossly negligent in caring for Mr. Cohen, thus

resulting in his death. The SJC has defined gross negligence and explained how it differs from

ordinary negligence as follows:

       Negligence, without qualification and in its ordinary sense, is the failure of a
       responsible person, either by omission or by action, to exercise that degree of care,
       vigilance and forethought which, in the discharge of the duty then resting on him,
       the person of ordinary caution and prudence ought to exercise under the particular


8
  There is evidence in the summary judgment record that other interventions were “available” to
be added to Mr. Cohen’s plan but were not implemented. See Doc. No. 72 at 17. Even if some
of these interventions or other similar measures were in fact implemented, neither party has
suggested, let alone submitted evidence, of such. Accordingly, this would not defeat summary
judgment, but rather might provide additional evidence for the jury to consider at trial.
                                                11
        Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 12 of 14




       circumstances. It is a want of diligence commensurate with the requirement of the
       duty at the moment imposed by the law. Gross negligence is substantially and
       appreciably higher in magnitude than ordinary negligence. It is materially more
       want of care than constitutes simple inadvertence. It is an act or omission respecting
       legal duty of an aggravated character as distinguished from a mere failure to
       exercise ordinary care. It is very great negligence, or the absence of slight diligence,
       or the want of even scant care. It amounts to indifference to present legal duty and
       to utter forgetfulness of legal obligations so far as other persons may be affected. It
       is a heedless and palpable violation of legal duty respecting the rights of others. The
       element of culpability which characterizes all negligence is in gross negligence
       magnified to a high degree as compared with that present in ordinary negligence.
       Gross negligence is a manifestly smaller amount of watchfulness and
       circumspection than the circumstances require of a person of ordinary prudence.
       But it is something less than the willful, wanton and reckless conduct which renders
       a defendant who has injured another liable to the latter even though guilty of
       contributory negligence, or which renders a defendant in rightful possession of real
       estate liable to a trespasser whom he has injured. It falls short of being such reckless
       disregard of probable consequences as is equivalent to a willful and intentional
       wrong. Ordinary and gross negligence differ in degree of inattention, while both
       differ in kind from willful and intentional conduct which is or ought to be known
       to have a tendency to injure.

Altman v. Aronson, 121 N.E. 505, 506 (Mass. 1919).

       Additionally, Count VI alleges that Golden Living willfully, wantonly, and recklessly

disregarded its obligations in caring for Mr. Cohen, thus resulting in his death. The SJC’s

“practice has been simply to refer to reckless conduct as constituting the conduct that produces

liability for what the court has traditionally called wilful, wanton, or reckless conduct.” Sandler

v. Com., 644 N.E.2d 641, 643 (Mass. 1995). In cases alleging a reckless failure to act, the SJC

has defined such conduct to

       involve[] an intentional or unreasonable disregard of a risk that presents a high
       degree of probability that substantial harm will result to another. The risk of death
       or grave bodily injury must be known or reasonably apparent, and the harm must
       be a probable consequence of the defendant’s election to run that risk or of his
       failure reasonably to recognize it.

Id. While “differentiating neatly between negligent conduct (including grossly negligent

conduct) and reckless conduct” is difficult, it is important to recognize “the requirement that



                                                 12
        Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 13 of 14




reckless conduct must be based on a high degree of risk that death or serious bodily injury will

result from a defendant’s action or inaction when under a duty to act.” Id. at 644.

       The claims alleging gross negligence and willful, wanton, or reckless conduct are not

appropriate for resolution at the summary judgment stage of this case. Whether Golden Living’s

actions rose to the level of gross negligence or recklessness are fact-intensive questions which

raise issues relating to the defendants’ knowledge and appreciation of risk, appropriate for

resolution at trial. Accordingly, the motion for summary judgment is DENIED on Counts V and

VI insofar as each is based upon the same theory of liability relating to the failure to update Mr.

Cohen’s “fall intervention” or nursing plan after April 1, 2012.

       C.        Claims Against Golden Gate

        In light of the Court’s ruling on Counts IV, V, and VI, the only theory by which to hold

Golden Gate liable is upon the same theory of negligence that survives summary judgment

against Golden Living. The defendants argue that Golden Gate cannot be held liable for any

alleged wrongdoing on the part of the nurses employed at Golden Living because there is no

vicarious liability. Doc. No. 64 at 5. In response, Ms. Katz argues that Golden Gate is

vicariously liable for the negligence of Golden Living because it has the right and ability to

control Golden Living. Doc. No. 72 at 7.

       Whether Golden Gate is vicariously liable for any negligence on the part of the Golden

Living staff is a question which presents a genuine dispute of material fact, and accordingly, is

not appropriate for resolution at summary judgment. Therefore, the motion for summary

judgment is DENIED on Counts I, II, and III insofar as each is based upon the same theory of

liability relating to the failure to update Mr. Cohen’s “fall intervention” or nursing plan after

April 1, 2012.



                                                 13
         Case 1:16-cv-11078-LTS Document 84 Filed 07/08/19 Page 14 of 14




        D.      Motion to Strike

        Whether Mr. Youles’s testimony will be relevant at trial in light of the Court’s ruling is a

question better resolved at trial. Although the Court does not allow the case to proceed on a

theory of negligence relating to the actions of the Golden Living administrator, Mr. Youles’

opinions may still have some relevance to the remaining theory of liability. Accordingly, the

motion to strike, Doc. No. 61, is DENIED without prejudice to raising the issue as a motion in

limine before trial.

IV.     CONCLUSION

        The motion for summary judgment, Doc. No. 63, is DENIED, as discussed herein. The

motion to strike, Doc. No. 61, is DENIED without prejudice. By August 2, 2019, the parties

shall file a joint status report stating: 1) a proposed date or time period for trial, 2) the anticipated

length of trial, and 3) whether both parties (without revealing the individual positions of each

party) do or do not consent to trial before Magistrate Judge Kelley. 9



                                                        SO ORDERED.


                                                         /s/ Leo T. Sorokin
                                                        Leo T. Sorokin
                                                        United States District Judge




9
  While the parties previously consented to trial before Judge Kelley when it appeared that the
undersigned could not conduct the trial as scheduled, in light of the cancellation of the original
trial date at the request of the parties, the parties may now revisit their consent decision.
                                                   14
